Citation Nr: 1031029	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1958 to September 
1963, from August 1964 to July 1967, and from March 1980 to March 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The the issue of entitlement to service connection for 
depression, as well as requests to reopen prior claims of 
entitlement to service connection for GERD and 
hyperhydrosis have been raised by the record in a July 
2010 statement from the Veteran's representative, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a total disability rating 
based on individual unemployability (TDIU).

The Veteran is currently service connected for a psychogenic 
seizure disorder, degenerative joint and disc disease of the 
lumbar spine with radiculopathy to the left lower extremity, and 
cervical spondylosis.  His combined disability rating is 70 
percent.  The Veteran has argued that he is unable to secure 
employment due to these service-connected disabilities.  

VA treatment records show that in addition to these service 
connected disabilities, the Veteran has number of other non-
service-connected health problems, including diabetes mellitus, 
hyperlipidemia, GERD, depression, and shingles.  Additionally, 
they include evidence that the Veteran is physically active, 
walking six to ten miles a day and playing softball, and that he 
volunteers his time helping other veterans.  However, VA 
examinations completed in January 2008 also show that the 
Veteran's spine disabilities cause significant pain and 
limitation of motion and that the Veteran has a number of minor 
seizures each week, as well as more debilitating ones every few 
months.  Thus, the Board finds that additional evidence is needed 
to determine whether the Veteran's service connected disabilities 
alone, without reference to any non-service connected health 
problems, render the Veteran unable to find and maintain 
substantially gainful employment.  Upon remand, the Veteran 
should be scheduled for a VA examination to address questions of 
potential impact upon employability of his service-connected 
disabilities.  

Additionally, according to a July 2007 statement from the 
Veteran, he is receiving disability benefits from the Social 
Security Administration (SSA) because of his service connected 
disabilities.  

A review of the claims file reveals no records obtained from the 
SSA, and no clear determination as to the availability of any 
records which may have been in the possession of the SSA.  The 
United States Court of Appeals for Veterans Claims has indicated 
that medical records upon which an award of Social Security 
disability benefits has been predicated are relevant to VA claims 
for service connection and an increased rating.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board must obtain 
all of the records pertaining to the SSA decision as such records 
may be relevant to this claim for VA benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA 
records could contain relevant evidence cannot be foreclosed 
absent a review of those records).

Finally, the Board notes that in a March 2008 statement, the 
Veteran reported that he has attempted to find work since he 
retired from a job at the VA, but has been unable to do so 
because of his service connected seizure disorder.  The Veteran 
must accordingly be asked to supply any documentation he may have 
of his post-retirement job search, including any letters from 
potential employers indicating rejection for positions based on 
his service-connected disabilities.  

Development is also warranted for any unobtained private medical 
records which the Veteran may indicate as relevant. 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request any 
documentation of his reported job searches 
following his retirement from VA, 
including in particular any evidence that 
he has been rejected from positions for 
which he was considered due to service-
connected disabilities.  Associate any 
records and responses received with the 
claims file.  With the Veteran's 
assistance, assist with any further 
development that is warranted in 
furtherance of the claim.

2.	With the Veteran's assistance, obtain any 
relevant private and VA records not yet 
obtained, in furtherance of the Veteran's 
claim.  This should include VA treatment 
records after June 2008.  Associate with 
the claims file copies of all requests 
made, and all records and responses 
received.  Conduct any further indicated 
development.  

3.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and all records and responses 
received should be associated with the 
claims folder.

4.	The RO should address claimed referred to 
it in the Introduction to this Remand, to 
include adjudication following appropriate 
development, to afford consideration of 
the Veteran's TDIU claim based on all 
disabilities he has claimed for which 
service-connected is warranted.

5.	Thereafter, the RO (AMC) should schedule 
the Veteran for a VA examination to assess 
the nature and extent of his service-
connected disabilities and their impact on 
employability.  The claims file should be 
provided to the examiner for review in 
conjunction with the examination.  All 
necessary, non-invasive tests and studies 
should be performed.  If necessary to 
address impact of service-connected 
disabilities on employability, a social 
and occupational survey should also be 
conducted.  The following should be 
performed:

a.   The examiner should be advised 
that to the extent feasible, other 
evidence beyond medical records, to 
include lay statements, may be used 
to support the examiners findings and 
opinions, but that the examiner 
should consider credibility of the 
evidence and any relevant factors 
that may impact the examiner's basis 
for accepting or rejecting evidence.

b.   The examiner should note the 
Veteran's service-connected 
disabilities - inclusive of 
psychogenic seizure disorder; 
degenerative joint disease and 
degenerative disk disease of the 
lumbar spine, post-operative, with 
radiculopathy to the left leg; 
cervical spondylosis; and any further 
disabilities which the RO has service 
connected following the Board's 
remand.  

c.   The examiner should note the 
Veteran's documented activities, 
including physical and non-
remunerative (volunteer, etc.) 
activities as indicated within the 
claims file or otherwise.  

d.   For each of his service-connected 
disabilities, the examiner should 
address any functional impairments 
caused by the disability, including a 
full description of the effects of on 
his ordinary activities and work-
related activities, if any.

e.   The VA examiner should address 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that the Veteran's 
service connected disabilities alone, 
in the absence of contribution of any 
non-service-connected diseases or 
disabilities, render the Veteran 
unable to find and maintain 
substantially gainful employment.  In 
so doing, the examiner should note 
that sheltered employment, such as 
that in a protected work environment 
where the Veteran would not be 
capable of being employed but for 
that sheltered environment, is not to 
be considered substantially gainful 
employment for purposes of this 
opinion.  

f.   Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

g.   A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the 
report.  If the examiner cannot 
answer any question posed without 
resorting to unsupported speculation, 
the examiner should so state, and 
explain why that is so.

6.	 When the development requested has been 
completed, and the RO (AMC) has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO 
(AMC) on the basis of the additional 
evidence.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded the 
appropriate opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAN SCHECHTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

